Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because they are directed to an abstract idea without being integrated into a practical application.  The abstract idea is “sequentially determining, according to a preset priority order, whether each of candidate directions of a current partition can satisfy a creation condition; creating, when one of the candidate directions satisfies the creation condition, a new partition in the candidate direction satisfying the creation condition; and ending the area partitioning when none of the candidate directions satisfies the creation condition”, which falls under at least a “mental process”.  To be clear, as an abstract idea, “creating…a new partition” comprises the act of “visualizing a line”, which is a mental process.  As to claim 7, “executing cleaning work” is a recitation of high generality such that it is an abstract idea.  As to claim 12, “A cleaning robot…”, is recited at a high enough level such that it does not integrate the abstract idea into a practical application because it merely “applies” the abstract idea to the field of robotics without any specificity as to how the abstract idea is incorporated within the cleaning robot (the recitation of SLAM being performed by the robot is merely extra-solution activity).  The rest of the claim limitations further define the respective abstract ideas, however, they still do not integrate the abstract idea into a practical application.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4, 7-11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 8,798,792).

As to claim 1, Park discloses an area partitioning method, comprising: sequentially determining, according to a preset priority order, whether each of candidate directions of a current partition can satisfy a creation condition; creating, when one of the candidate directions satisfies the creation condition, a new partition in the candidate direction satisfying the creation condition; and ending the area partitioning when none of the candidate directions satisfies the creation condition (col 6, line 4-18; Since Park teaches a device programmed to partition a shape, it teaches a preset priority order since that is what is required to partition a particular shape; the only alternative would be an arbitrary sequence of creating partitions such that the invention is rendered useless.  The creation condition is satisfied, in the case of Park, by the “check” of whether the direction has been partitioned and the entire area partition has been “closed off” or not).

As to claim 2, Park further discloses the area partitioning method according to claim 1, wherein the creating a new partition comprises: constructing, starting from a starting position and according to a preset direction and a boundary line termination condition, N end-to-end boundary lines of the new partition to form a closed partition, wherein N is a positive integer (col 6, line 14-18; “to form a polygonal space”).

As to claim 3, Park further discloses the area partitioning method according to claim 2, wherein the boundary line termination condition comprises: reaching a preset boundary line distance or touching an obstacle (col 6, line 14-18).

11).

As to claim 7, Park discloses a partition cleaning method, comprising: executing cleaning work in a preset cleaning mode in an initial partition; creating, based on the initial partition, at least one new partition using the area partitioning method according to claim 1, until the area partitioning is ended; and executing cleaning work in the preset cleaning mode in the new partition (col 6, line 24-26).

As to claim 8, Park further discloses the partition cleaning method according to claim 7, further comprising: marking as a cleaned partition a partition in which cleaning work has been finished (col 6, line 32-34).

As to claim 9, Park further discloses the partition cleaning method according to claim 7, wherein the preset cleaning mode comprises: a cleaning in a shape of a Chinese character "n" and a circular cleaning (Fig. 7, 8).

As to claim 10, Park further discloses the partition cleaning method according to claim 7, wherein the method further comprises: alternately executing the cleaning work and creation of a new partition, until a last partition has been cleaned (col 6, line 48-65).

As to claim 11, Park further discloses the partition cleaning method according to claim 7, wherein the initial partition is created by following steps: initializing a starting position; and constructing, starting from the starting position and according to the preset direction and the boundary line termination condition, N end-to-end boundary lines to form a closed initial partition, wherein N is a positive integer (col 6, line 4-26).

As to claim 13, Park further discloses the partition cleaning method according to claim 7, wherein the creating a new partition comprises: constructing, starting from a starting position and according to a preset direction and a boundary line termination condition, N end-to-end boundary lines of the new partition to form a closed partition, wherein N is a positive integer (col 6, line 4-26).

As to claim 14, Park further discloses the partition cleaning method according to claim 13, wherein the boundary line termination condition comprises: reaching a preset boundary line distance or touching an obstacle (col 6, line 14-18).

As to claim 15, Park further discloses the partition cleaning method according to claim 13, wherein a step of the constructing, starting from a starting position and according to a preset direction and a boundary line termination condition, N end-to-end boundary lines of the new partition to form a closed partition, comprises: moving, from the nth movement starting point, in a preset direction n, to the nth movement ending point that satisfies the boundary line termination condition; determining a 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park.

As to claim 6, Park further discloses the area partitioning method according to claim 1, wherein the candidate directions comprise a leftward direction, a rightward direction, a upward direction and a downward direction; and the candidate directions are in a priority order (Fig. 2).  Although Park is silent with respect to the order being of the leftward direction, the rightward direction, the upward direction and the downward direction, one of ordinary skill in the art would have found it obvious to perform the directions in any suitable order to make the desired area shape since no unexpected results would arise from a particular order.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Passot et al. (US 2017/0329347).

As to claims 5 and 16, Park discloses the claimed inventions, as shown above.  However, Park is silent with respect to wherein the method further comprises: initializing a map coordinate 
Passot discloses initializing a map coordinate system to obtain positioning coordinates of a current position; and moving to a closest obstacle and taking a position of the closest obstacle as the starting position [0150].  Passot teaches that this allows for a robot to reference its environment [0146].
It would have been obvious to one of ordinary skill in the art to provide Park with EB in order to allow a robot to reference its environment.

Claims 12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Ebrahim Afrouzi et al. (US 10,496,262).

As to claim 12, Park discloses a cleaning robot, comprising a walking mechanism, an environment sensor and a cleaning mechanism, wherein the cleaning robot controls the walking mechanism to move in each partition and performs cleaning with the cleaning mechanism by using the partition cleaning method according to claim 7 (Fig. 1).
However, it is silent with respect to “while exploring an unknown environment by a simultaneous localization and mapping method based on the environment sensor”, also known as SLAM.  Ebrahim Afrouzi discloses the commonly well-known SLAM (col 2, line 64-col 3, line 3).  Ebrahim Afrouzi teaches that SLAM generates maps.
It would have been obvious to one of ordinary skill in the art to provide Park with Ebrahim Afrouzi in order to improve Park with maps.

As to claim 17, Park further discloses the cleaning robot according to claim 12, further comprising: marking as a cleaned partition a partition in which cleaning work has been finished (col 6, line 32-34).



As to claim 19, Park further discloses the cleaning robot according to claim 12, wherein the method further comprises: alternately executing the cleaning work and creation of a new partition, until a last partition has been cleaned (col 6, line 48-65).

As to claim 20, Park further discloses the cleaning robot according to claim 12, wherein the initial partition is created by following steps: initializing a starting position; and constructing, starting from the starting position and according to the preset direction and the boundary line termination condition, N end-to-end boundary lines to form a closed initial partition, wherein N is a positive integer (Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KISWANTO whose telephone number is (571)270-3269.  The examiner can normally be reached on 8AM-4PM Hawaii.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Nicholas Kiswanto/Primary Examiner, Art Unit 3664